Name: Commission Regulation (EEC) No 93/91 of 15 January 1991 amending Regulation (EEC) No 1730/87 laying down quality standards for table grapes as regards the lists of varieties
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31991R0093Commission Regulation (EEC) No 93/91 of 15 January 1991 amending Regulation (EEC) No 1730/87 laying down quality standards for table grapes as regards the lists of varieties Official Journal L 011 , 16/01/1991 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 36 P. 0090 Swedish special edition: Chapter 3 Volume 36 P. 0090 COMMISSION REGULATION (EEC) No 93/91 of 15 January 1991 amending Regulation (EEC) No 1730/87 laying down quality standards for table grapes as regards the lists of varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 2 (2) thereof, Whereas the Annex to Commission Regulation (EEC) No 1730/87 (3) lays down quality standards for table grapes; whereas the Annex to these same standards lays down the lists of varieties that may be marketed in the Community; whereas the variety Superior Seedless which is imported as well as produced in the Community and the variety Flame Seedless (synonym Red Flame) which is imported to the Community are missing in these lists; whereas the lists of varieties in the Annex to that Regulation should accordingly be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 1730/87 named 'Lists of varieties' part 2 'Open grown grapes' is amended as follows: - in indent (a) concerning large berry varieties, '*Superior Seedless' is inserted after 'Schiava grossa', - in indent (b) concerning small berry varieties, 'Flame Seedless (Red Flame)' is inserted after 'Delizia di Vaprio'. Article 2 This Regulation shall enter into force on the day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 163, 23. 6. 1987, p. 25.